Citation Nr: 0834302	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
PTSD.  In January 2006, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2006.

The Board notes that, in an October 2005 rating decision, the 
RO granted an increased rating of 20 percent for status post 
bunionectomy, left foot, effective February 14, 2005.  In 
December 2005, the veteran filed an NOD with the effective 
date assigned for the increased rating.  The October 2006 SOC 
addressed the issue of entitlement to an effective date 
earlier than February 14, 2005 for the grant of an increased 
rating for residuals of bunionectomy, left foot, however, in 
her December 2006 substantive appeal, the veteran indicated 
that she was only appealing the issue of service connection 
for PTSD.  

In July 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 30-day 
abeyance period within which to submit additional evidence.  
In August 2008, the veteran's representative submitted a 
statement from the veteran's husband describing her symptoms 
of PTSD.  This letter was accompanied by a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.  See 38 C.F.R. § 20.1304 (2007).  The Board notes 
that the transcript of that hearing reflects that the veteran 
submitted two statements along with a waiver of initial RO 
consideration of that evidence on the date of the hearing.  
However, these statements have not been associated with the 
claims file.  As the claim is being remanded, the RO should 
attempt to associate these statements with the claims file.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the veteran when 
further action, on her part, is required.  


REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted. 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  

The veteran's claim for service connection for PTSD derives 
from claimed military sexual trauma.  

Because the veteran's alleged stressor is not combat- 
related, her statements, alone, are insufficient to establish 
the occurrence of her stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Under § 3.304(f)(3), if a PTSD claim is based on in-service  
personal assault, evidence from sources other than the 
appellant's service records may corroborate the appellant's  
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.   
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

During her July 2008 Board hearing and in her December 2006 
substantive appeal, the veteran stated that her complete 
service treatment records, in particular, obstetrics and 
gynecology (ob/gyn) records are not in the claims file and 
that she had been unable to obtain those records.  The 
veteran testified that she was sexually assaulted at Walter 
Reed Army Medical Center in late 1988 or early 1989 and that 
she sought medical treatment from an ob/gyn physician at 
Walter Reed following the assault because she contracted a 
sexually transmitted disease as a result of the assault.  She 
added that she did not notify the physician that she had been 
sexually assaulted.  The veteran stated that this treatment 
was within four days of the actual assault.  She added that a 
second attempted assault occurred between six and eight 
months later, also at Walter Reed.  The veteran's 
representative indicated that a letter from the veteran's 
mother described some things she noticed in the veteran 
during her time in service.  The veteran described behavior 
changes following the assault, stating that she drank quite a 
bit more and basically removed herself from everything, 
including social functions and friends.  

While the veteran's service personnel records, her entrance 
examination, and records regarding a bunionectomy performed 
at Walter Reed in February 1990, have been associated with 
the claims file, the veteran's complete service treatment 
records, including records of ob/gyn treatment from Walter 
Reed, have not been associated with the claims file.  

Thus, the Board finds that the RO/AMC should contact the 
National Personnel Records Center (NPRC) and request all 
service treatment records for the veteran, to specifically 
include all records of ob/gyn treatment from Walter Reed Army 
Medical Center.  If the service treatment records associated 
with the claims file do not include ob/gyn records from 
Walter Reed, the RO/AMC should contact Walter Reed Army 
Medical Center and request these records.  

The veteran was afforded a VA PTSD examination in October 
2006.  The examiner reviewed the claims file and examined the 
veteran.  The Axis I diagnosis was PTSD secondary to military 
sexual assault.  On these facts, the Board finds that a 
medical opinion as to whether the evidence tends to suggest 
that the veteran's claimed in-service stressor(s) involving 
personal assault-specifically, the sexual assault occurring 
in 1988 or 1989 and the second attempted assault occurring 
six to eight months later-actually occurred, and, if so, 
whether such stressor(s) caused the veteran's PTSD, would be 
helpful in adjudicating the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for further claims file review 
by the examiner who conducted the October 2006 VA examination 
to obtain the above-requested medical opinion.  The RO should 
arrange for the veteran to undergo VA examination in 
connection with the claim on appeal only if the October 2006 
examiner is unavailable or such examination is deemed 
necessary for the medical opinion sought.  

If further examination of the veteran is arranged, the 
veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim (as the claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the examination sent to her by the pertinent VA 
medical facility.

Prior to obtaining the above-requested opinion, the RO should 
also obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the University 
Drive VA Medical Center (VAMC) dated from January 2003 to May 
2006, and from the Highland Drive VAMC, dated from December 
2004 to March 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent VA treatment records 
from the University Drive VAMC, since May 2006, and the 
Highland Drive VAMC, since March 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 
 
The Board further notes that VA may not deny PTSD claims 
based on personal assault without first advising claimants 
that evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  38 C.F.R. 
§ 3.304(f)(3).  The RO has not furnished notice to the 
veteran that adequately sets forth the criteria for 
establishing service connection for PTSD as due to personal 
assault, and the alternative means for establishing the 
occurrence of that claimed in-service stressor.  

Therefore, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present additional information and evidence pertinent to the 
claim on appeal, notifying her that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The letter should clearly advise the veteran 
that evidence from sources other than her service records, or 
evidence of behavior changes, may constitute credible 
supporting evidence of the claimed in-service personal 
assault stressor(s), and allow her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence, under 38 C.F.R. § 3.304(f)(3).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The Board points out that, as noted in the introduction, the 
transcript of the July 2008 Board hearing reflects that the 
veteran was submitting two written statements, one from 
herself and one from her mother, to be added to the record.  
However, these statements do not appear in the claims file.  
The Board notes that the veteran's husband submitted 
statements which were received in December 2006 and August 
2008, however, neither a statement from the veteran's mother, 
nor a July 2008 statement from the veteran are of record.  As 
such, on remand, the RO should attempt to obtain these 
statements and associate them with the claims file.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC (and 
any other appropriate source, to include 
Walter Reed Army Medical Center) to 
request the veteran's service treatment 
records, to specifically include records 
of ob/gyn treatment from Walter Reed Army 
Medical Center.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2. The RO should obtain all records of 
evaluation and/or treatment of PTSD from 
the University Drive VAMC, since May 
2006, and the Highland Drive VAMC, since 
March 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should associate with the 
claims file the statements from the 
veteran and her mother submitted on the 
date of the July 2008 Board hearing.  If 
either of these statements is not 
obtained, the RO should notify the 
veteran and her representative, and 
specifically afford them the opportunity 
to submit a statement from the veteran as 
well as a statement from her mother.  

4.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD, 
that is not currently of record. 

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing specific 
notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  The RO should clearly 
advise the veteran that evidence from 
sources other than her service records, 
or evidence of behavior changes, may 
constitute credible supporting evidence 
of the stressor and allow her the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran's 
claims file to be reviewed by the 
examiner who conducted the October 2006 
VA examination.  The examiner should 
opine as to whether the record, in its 
entirety, establishes that the claimed 
in-service personal assault(s) of the 
veteran occurred.  The report should 
include discussion of the veteran's 
documented history and assertions.  In 
rendering the requested opinion, the 
examiner should address whether the 
record establishes behavior changes in 
the veteran after the alleged assault(s) 
(which may constitute credible evidence 
of the occurrence of the claimed 
stressor).  

If the examiner determines that the 
evidence establishes in-service personal 
assault, she should indicate whether a 
diagnosis of PTSD, on the basis of such 
assault(s) is deemed appropriate.  

The examiner should set forth the 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report.

The RO should arrange for the veteran to 
undergo VA examination, by a psychologist 
or psychiatrist, only if such an 
examination is needed to answer the 
questions posed above.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
psychologist or psychiatrist designated 
to examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




